90 Ill. App.2d 208 (1967)
234 N.E.2d 50
People of the State of Illinois, Plaintiff-Appellee,
v.
Ronald Morris, Defendant-Appellant.
Gen. No. 50,855.
Illinois Appellate Court  First District, Second Division.
December 19, 1967.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall J. Hartman, Frederick F. Cohn, and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
John J. Stamos, State's Attorney of Cook County, of Chicago (James B. Zagel and Gino Di Vito, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment reversed and cause remanded for a new trial.
Not to be published in full.